Filed 10/4/13 Marriage of DiMarco CA2/2
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                  DIVISION TWO


In re Marriage of DEBORAH and FRANK                                  B235405
DiMARCO.
                                                                     (Los Angeles County
                                                                     Super. Ct. No. BD453017)

DEBORAH SINGER,

         Respondent,

         v.

FRANK DiMARCO,

         Appellant.



         APPEAL from a judgment of the Superior Court of Los Angeles County.
Steff Padilla, Temporary Judge. (Pursuant to Cal. Const., art. VI, § 21.). Affirmed.
         Murray S. Berns; David M. Shirwo for Appellant.
         Law Offices of Majorie G. Fuller, Marjorie G. Fuller; Dennis E. Braun for
Respondent.
                  ___________________________________________________
       Frank DiMarco appeals from the judgment in this marital dissolution case. There
is no basis for reversal. We affirm.
                                       BACKGROUND
       The record includes numerous transcripts, yet DiMarco‟s opening brief contains
no “summary of the significant facts,” a mandatory element. (Cal. Rules of Court, rule
8.204(a)(2)(C)); Lafayette Morehouse, Inc. v. Chronicle Publishing Co. (1995) 37
Cal.App.4th 855, 869.) Appellant‟s “burden to provide a fair summary of the evidence
„grows with the complexity of the record.‟” (Boeken v. Philip Morris, Inc. (2005) 127
Cal.App.4th 1640, 1658.) His “Statement of the Case” cites only the judgment; he then
moves directly to the “Argument.” The brief is replete with unprofessional sarcasm and
ad hominem attacks on the trial judge.
       Appellant‟s opening brief is, in a word, inadequate. As this Court has said in the
past, “The appellate court starts with the presumption that the evidence sustains each
finding of fact [citations], and the burden rests upon appellant „to demonstrate that there
is no substantial evidence to support the challenged findings.‟ [Citations.] To this end
appellant must set forth in his brief all material evidence upon the point, not merely his
own proofs [citations]; if this is not done the point is deemed waived . . . . Counsel in this
case has made no real effort to comply with the rule. „[A] claim of insufficiency of the
evidence to justify findings, consisting of mere assertion without a fair statement of the
evidence, is entitled to no consideration, when it is apparent, as it is here, that a
substantial amount of evidence was received on behalf of the respondents.‟ [Citation.] In
the circumstances we are entitled to accept the statements of respondent‟s brief as to the
evidence upon the subject.” (Davis v. Lucas (1960) 180 Cal.App.2d 407, 409-410, italics
added; Guardianship of Turk (1961) 194 Cal.App.2d 736, 738.)
                                PROCEDURAL HISTORY
       According to respondent, the parties were married for two years and have one
child. Respondent filed for dissolution in September 2006. Some 21 court proceedings
were conducted to resolve child support, visitation, domestic violence, spousal support,
drug testing, and property division. Trial began in February 2009 and continued

                                               2
intermittently until September 2010. During trial, appellant was jailed in July 2009 for an
altercation that occurred at the office of the child‟s therapist. In June 2010, appellant was
sentenced to a year in jail for violating court orders.1
                          THE TRIAL COURT’S JUDGMENT
       In a judgment entered on June 28, 2011, the trial court made numerous findings.
The parties were married from September 2004 to September 2006. Their child, Sienna
was born in January 2006. Frank willfully violated criminal court and family court
orders and engaged in acts of domestic violence toward Deborah and Sienna. He “cannot
control his behavior” and lacks insight. During trial, Frank was incarcerated multiple
times. He has “a serious drinking problem” and poses a risk to his daughter. Frank‟s
testimony was “inconclusive or fantastical” and “lacked credibility.” Sienna is at risk of
abduction.
       In light of Frank‟s history of child abuse and spousal abuse, the court awarded
Deborah sole legal and physical custody of Sienna. Frank may have monitored visitation
with Sienna, on condition that he complete a therapeutic counseling regimen to address
domestic violence, alcohol abuse, anger management and impulse control issues;
complete a parenting class; participate in Alcoholics Anonymous sessions; undergo
random testing for alcohol and controlled substances; and comply with all criminal court
orders and terms of probation.
       With respect to child support, the court found that Deborah has been Sienna‟s sole
provider since the marital dissolution petition was filed. The court ordered Frank to pay
$200 per month in child support. As to spousal support, the court found that “this is a
short-term marriage that was marred by domestic violence, which commenced prior to
the filing of the [petition], and continued through the Trial of this case.” The marital



1      We take judicial notice of a criminal opinion stating that appellant pleaded no
contest in February 2011 to committing grand theft of respondent‟s personal property by
stealing $49,888 from her bank account in 2008-2009. (People v. DiMarco (Jan. 30,
2013, B237500) [nonpub. opn.].)


                                               3
standard of living improved during the marriage, owing to Deborah‟s separate property.
Frank continued to live above his means despite business setbacks arising from
mismanagement and fraudulent business practices. Each party is capable of employment.
Deborah used her income and separate property to support herself and Sienna while
Frank refused to work, saddled Deborah with all of the community debt, and fraudulently
misappropriated Deborah‟s separate property for his personal use. The court terminated
its jurisdiction on the issue of spousal support, declaring that neither party may seek
support from the other.
       The court awarded Deborah real property in Calabasas that was her separate
property, as well as all improvements to that property. The court noted that Deborah
traced the improvements to her separate property, which Frank failed to rebut. Instead,
Frank attempted to claim a gambling debt as an improvement to the property. The court
also awarded Deborah the assets from a 2005 trust.
       Frank operated a construction business prior to and during the marriage. He
forged Deborah‟s name on a fictitious business statement to make it appear as if she
owned and operated the construction business, when she had nothing to do with it. The
court determined that Deborah paid $132,000 in taxes owed by Frank‟s separate business
operation. Frank ignored a court order to turn over a refund he received during trial; all
but $17,000 of the refund was seized by tax authorities for years prior to marriage, when
Frank failed to pay taxes. The court ordered Frank to repay Deborah $132,000.
       Deborah paid Frank temporary support of $43,938, subject to reallocation and
adjustment by the court. Because Frank is the perpetrator of domestic violence and
Deborah is the victim, the court ordered Frank to reimburse Deborah the full amount of
temporary support she paid to him. Further, Frank wrongfully converted money from
Deborah‟s trust during the trial, in the amount of $45,820. The court ordered Frank to
reimburse all of Deborah‟s losses arising from the conversion.
       Finally, the court found that Deborah was required to defend herself from a
fraudulent business transaction that Frank committed prior to marriage, causing Deborah
to incur attorney fees in the amount of $876,000: the court ordered Frank to reimburse

                                             4
Deborah these attorney fees. In addition, Deborah paid for Frank‟s attorney fees in this
dissolution action, and Frank‟s conduct caused unnecessary litigation because Frank
failed to follow court orders and engaged in domestic violence. The court ordered Frank
to reimburse Deborah the $35,000 in attorney fees she paid on his behalf.
                                      DISCUSSION
1. Appeal and Review
       Frank timely appeals from the judgment.2 Appeal may be taken from an order
directing the performance of an act, or the payment of money or spousal support. (In re
Marriage of Skelley (1976) 18 Cal.3d 365, 368-369.) The judgment is reviewed under a
substantial evidence standard. “„“„When a finding of fact is attacked on the ground that
there is no substantial evidence to sustain it, the power of an appellate court begins and
ends with the determination as to whether there is any substantial evidence, contradicted
or uncontradicted, which will support the finding of fact. [ ] When two or more
inferences can reasonably be deducted from the facts, a reviewing court is without power
to substitute its deductions for those of the trial court.‟”‟” (In re Marriage of Guo & Sun
(2010) 186 Cal.App.4th 1491, 1497.) Custody and visitation orders are reviewed under a
deferential abuse of discretion standard, to see whether the court advanced the best
interest of the child. (In re Marriage of Burgess (1996) 13 Cal.4th 25, 32.)
2. Reimbursement for Separate Property Contributions
       Appellant contends that he contributed $291,605.72 of his separate property to pay
for improvements to real property owned by respondent. Appellant was not on title to the
property. With respect to the property in Calabasas, respondent offered the testimony of
an expert, Pamela Wax-Semus, a certified fraud examiner who has worked on “hundreds”
of family law cases. She conducted an exhaustive method tracing of community and



2      Frank‟s notice of appeal challenges 45 court orders dating from January 2007, in
addition to the June 2011 judgment. Even assuming that there is jurisdiction to review
prior orders (Code Civ. Proc., § 906), appellant‟s brief does not address any of the
prejudgment orders listed in the notice of appeal; therefore, they are forfeited.


                                             5
separate property, identifying $303,854.71 in improvements of which $303,105.72 came
from respondent‟s separate property.
       Appellant testified that he is a licensed general contractor and performed work on
the residence, paid for by Spar & Associates (Spar), his company. Relying on checks that
were not produced during discovery, appellant calculated that Spar paid $171,638.23 for
improvements to the Calabasas home in 2005, and $79,967.49 in 2006. Appellant stated
that the draw he took from Spar was paid into a joint account with respondent and he
believed that the money was used on the Calabasas property.3
       The court found that appellant “failed to rebut [respondent‟s] tracing and proof of
separate property improvement to the real property. [Appellant] attempted to claim
gambling debt as improvement to the real property [ ] and was not credible in his
testimony of his contribution to improvement and reimbursement to him.” As the trier of
fact, the court was entitled to believe the tracing testimony of the expert witness and to
disbelieve appellant‟s testimony. We do not reassess witness credibility on appeal: “The
trier of fact is the exclusive judge of the credibility of the witnesses. [Citations.] The
trial court is free to disbelieve and reject the testimony of witnesses even though they are
uncontradicted and unimpeached.” (Maslow v. Maslow (1953) 117 Cal.App.2d 237,
243.) The court‟s determination that respondent paid for improvements to the property—
and appellant did not—is supported by substantial evidence.
3. Reimbursement of Legal Fees
       The trial court ordered appellant to reimburse respondent $876,000 for legal fees
she incurred “to defend herself from the lawsuit that [appellant] caused by the fraudulent
operation of his construction business,” in breach of appellant‟s fiduciary duty to her.
The court took judicial notice of a statement of decision and heard testimony about an
underlying lawsuit in which appellant was found to have breached his fiduciary duty to
respondent. The fraud was committed by appellant before marriage, but the ensuing


3      The judgment does not refer to a second property, the Lubao property, that
appellant discusses. We only review matters raised by the judgment.


                                              6
litigation began during marriage. The court wrote that appellant “did not produce any
evidence in defense of the claim.”
       Although the court did not cite authority for its award of legal fees, the statute
relating to remedies for breach of fiduciary duty between spouses is Family Code section
1101. The remedy for breach of fiduciary duty by a spouse “shall include” an award of
attorney fees and court costs. (Fam. Code, § 1101, subd. (g).) Appellant cites neither
trial testimony regarding the breach of fiduciary duty nor the underlying judgment that
provoked the trial court‟s finding. Without appropriate citations to the evidence, we
cannot assess the basis for the trial court‟s award of attorney fees for breach of fiduciary
duty.4 Appellant‟s failure to thoroughly discuss the evidence in his brief prevents review.
4. Reimbursement of Spousal Support
       Appellant initially received spousal support from respondent under a temporary
support order made in 2007. At trial, the court ordered appellant to reimburse respondent
for spousal support payments in the amount of $43,938, because respondent is the victim
of domestic violence perpetrated by appellant, justifying a reallocation and adjustment of
the support respondent paid. On appeal, appellant contends that respondent never made a
request for reimbursement of spousal support, he had no notice of this issue, and in any
event a court may not retroactively modify a prior order for temporary support.
       With respect to notice, appellant failed to provide us with a proper record on
appeal, so we cannot tell whether appellant had advance notice of the reimbursement
issue. Appellant‟s legal argument with respect to support modification lacks merit.
When a court specifically reserves jurisdiction to redistribute temporary support
payments, it may subsequently modify the award because the temporary award is not


4      In attacking the award, appellant relies upon Family Code section 2030, which
allows parties to request a “need-based fees and costs award, and only if reasonably
necessary for that party‟s maintenance or defense of the action.” (Hogoboom & King,
Cal. Practice Guide: Family Law (The Rutter Group 2013) ¶ 14:125.) The trial court
was clearly relying on the breach of fiduciary duty statute; it was not making a need-
based attorney fee award. Section 2030 is inapposite.


                                              7
final or dispositive. (In re Marriage of Freitas (2012) 209 Cal.App.4th 1059, 1074-
1075.) The court in this case specifically retained jurisdiction to redistribute the
temporary support award.
       Family Code section 4325 creates a presumption that a spouse who perpetrates
domestic violence against the other spouse should not be awarded temporary or
permanent spousal support, as a matter of public policy. (In re Marriage of Cauley
(2006) 138 Cal.App.4th 1100, 1105-1107 [“victims of domestic violence [must] not be
required to finance their own abuse”].) As the trial court found—and appellant did not
rebut—appellant willfully violated protective and restraining orders made in the criminal
and family courts, leading to multiple incarcerations during the dissolution trial.
Appellant engaged in domestic violence toward respondent and Sienna. Substantial
evidence supports the trial court‟s ruling reallocating the temporary support appellant
received, based on his criminal history of domestic violence.
5. Custody and Visitation Order
       The court gave respondent sole legal and physical custody of the parties‟ daughter
Sienna. The court found that appellant “committed multiple acts of domestic violence
against [respondent] within the past five years, including two incidents involving the
Minor during this case, and that he has no insight on how his conduct affects his
relationship with the Minor.” Appellant was incarcerated during trial because he cannot
control his behavior and willfully violated court orders. He has “a serious drinking
problem which has led to multiple arrests and multiple incarcerations during this case.”
Appellant effectively abandoned his daughter, provided no proof of rehabilitation or
completion of a batterer‟s or alcohol treatment program, or parenting class. He has not
visited Sienna for over two years.
       Based on these factual findings, appellant was authorized to have monitored
visitation after completing a therapeutic counseling regimen to address domestic
violence, alcohol abuse, anger management and impulse control. Sienna‟s therapist was
to determine the appropriateness of monitored visitation, and appellant was required to
provide proof of compliance with Alcoholics Anonymous classes, criminal court orders,

                                              8
and the terms of his criminal probation. Appellant was required to test for drugs and
alcohol as a condition of visitation, to post a bond, and to surrender his passport.
       Appellant argues that the custody and visitation order is contrary to law and the
child‟s best interests. Family Code section 3048 gives the trial court broad discretion in
fashioning a custody and visitation order. The court may consider factors that indicate a
risk of child abduction, including conduct designed to entice, withhold or conceal the
child; a lack of strong ties of California; strong ties to another state or country; lack of
financial reasons to remain in California; lack of parental cooperation; perpetration of
child abuse and domestic violence; and a parental criminal record. (Fam. Code, § 3048,
subd. (b)(1).) The court expressly listed each of those factors in its ruling. Appellant
makes no effort to disprove the existence of those factors.
       After making the appropriate findings, the court may order supervised visitation;
restrict the parent‟s right to remove or relocate the child; and require the surrender of
passports. (Fam. Code, § 3048, subd. (b)(2).) It has “the widest discretion to choose a
parenting plan that is in the best interest of the child.” (Fam. Code, § 3040, subd. (c).)
The paramount concern is the child‟s health, safety and welfare. (Fam. Code, § 3020.)
The court may determine the best interest of the child by considering a parent‟s history of
abuse and habitual or continual use of drugs or alcohol. (Fam. Code, § 3011.) Given
appellant‟s failure to provide a proper summary of the evidence (as opposed to quoting a
few sentences favoring himself), we must assume that the record supports each and every
finding and conclusion made by the trial court.
       Appellant cites dependency cases for the proposition that the juvenile court may
not delegate decisions over visitation to a child‟s therapist. The reasoning is that “[t]o
provide the minor and/or his therapist with a veto power over this essential reunification
service seems to us to undermine any hope of actual reunification.” (In re Nicholas B.
(2001) 88 Cal.App.4th 1126, 1139.) Failure to reunify with the child can lead to
termination of parental rights to the child. There are no family law cases similarly
forbidding a child‟s therapist from limiting visits. Under the circumstances, where
appellant perpetrated domestic violence, has been incarcerated for violating restraining

                                               9
orders, was arrested for an altercation at the office of Sienna‟s therapist, and has not
visited his young child for years because he refuses to pay for a monitor, we cannot say it
is an abuse of discretion for a therapist to assess Sienna‟s fear of appellant before any
visits occur.
6. Judicial Bias
       Appellant cites the Canons of Judicial Ethics regarding a judge‟s duties to act
impartially and diligently. Appellant does not quote any instances in the record showing
bias. Instead, he argues that the judgment “smacks of a poisonous attitude.” Without
showing any particular instances of bias, appellant cannot complain that the judge was
biased simply because the judgment went against him. The judgment clearly sets forth
the bases for the court‟s findings, many of which allude to appellant‟s history of
alcoholism and domestic violence, expressing deep concern for the safety and welfare of
appellant‟s child, inasmuch as a mental evaluation performed by the criminal court
showed that appellant has no insight into his damaging behavior.
       Recognizing that appellant cannot control himself, the judgment serves as
appellant‟s wake-up call to undergo rehabilitation to have a relationship with his child.
Appellant may not wish to hear a blunt assessment of his failings as a husband and a
father, but a judgment that lays out a roadmap for recovery is not evidence of judicial
bias. Further, the judgment sets forth that appellant defrauded respondent on multiple
occasions. Between his domestic violence, his criminal convictions and his fraud,
appellant had very little credibility as a witness.
                                       DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS.


                                            BOREN, P.J.
We concur:


       ASHMANN-GERST, J.                    CHAVEZ, J.

                                              10